Seven of the defendants constituted a building committee of the plaintiff district and the other defendant was a man with whom the committee made a contract to construct a sidewalk, curb and gutter along the school property. The claim of the plaintiff is that by fraud and conspiracy of the defendants the contractor received a much greater sum than should have been paid for the work he did. The plaintiff does not contend that any direct evidence of fraud or conspiracy was offered, but claims that it had proved the cause of action alleged by inferences to be drawn from the manner in which the committee was appointed and proceeded, and in which the contract was awarded and from the claimed excessive price paid the contractor. No substantial change can be made in the finding of the trial court and we cannot say that the only reasonable conclusion to be drawn from the facts was that the defendants conspired to defraud the plaintiff, or that any of them were guilty of fraud in connection with the making of the contract.
   There is no error.